PrivateBancorp, Inc. 70 W. Madison Chicago, Illinois 60602 For further information: Dennis Klaeser Chief Financial Officer 312-683-7100 dklaeser@pvtb.com News Release For Immediate Release PrivateBancorp Reports First Quarter 2008 Results Continued Implementation of the Strategic Growth Plan Results in Strong Revenue Growth · Revenue grew 18% over 4th quarter 2007. · Client deposits grew 12% during first quarter. · Loans grew 23% during first quarter. · Total assets topped $6.0 billion. · Headquarters to move to prominent LaSalle Street address. Chicago, IL, April 28, 2008 PrivateBancorp, Inc. (NASDAQ: PVTB) today reported a net loss for the first quarter 2008 of $8.9 million, or $0.34 per diluted share, compared to net income of $9.0 million, or $0.41 per diluted share, for the first quarter 2007.The net loss was primarily attributed to expected increases in expenses associated with implementation of our previously announced Strategic Growth Plan.During the quarter, the Company experienced substantial increases in revenue, client deposits and loans, and added a significant number of new clients. “The Strategic Growth Plan conceived last year has made PrivateBancorp a larger, more diversified company and puts us on course to become the premier middle-market commercial, commercial real estate, private banking and wealth management bank in all of our chosen markets.During the quarter, we added 46 talented, experienced bankers across our network of offices, bringing the total number of managing directors added since we first announced the Plan to 95, “ said Ralph B. Mandell, Chairman of the Board.“I am proud of the team we have assembled and its exceptional capabilities to serve the business needs of our clients.” “As anticipated, first quarter earnings were negatively affected by costs associated with our Strategic Growth Plan and higher loan loss provision expenses.However, the growth in the first full quarter of the execution of the Plan exceeded our own expectations.The substantial increase in our client base, as evidenced by exceptionally strong loan and deposit growth and our strong pipeline of business, is a testament to our strong business development culture,” said Larry D.
